Argued March 25, 1929.
This is an appeal from an order striking off a judgment by confession, entered on a warrant contained in a lease to defendants. The facts involved are sufficiently stated in Lyda v. Edwards, 94 Pa. Super. 273, where they came up on appeal from an order requiring a prior confessed judgment for the full amount of rent now claimed by appellant to be satisfied on the payment of a compromise sum agreed upon by the parties in interest. The written contract of compromise there set forth plainly contemplated the release of all possible rental indebtedness due by the tenant to the landlord, or claimed by the latter; such being the case, the present *Page 436 
confession of judgment, — entered after the date of the order of the Superior Court, — was properly stricken off by the court below.
The order appealed from is affirmed at cost of appellant.